—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered August 3, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). The credible evidence established that after the police lawfully stopped defendant’s vehicle for a traffic infraction, defendant opened his glove compartment, revealing narcotics paraphernalia in open view that provided probable cause for his arrest, and that the remaining contraband was lawfully obtained during a search incident to the arrest. Concur—Williams, P.J., Mazzarelli, Saxe, Lerner and Marlow, JJ.